             Case 2:20-cv-00983-TSZ Document 37 Filed 12/07/20 Page 1 of 1




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
          HUNTERS CAPITAL LLC, et al.,
 7
                               Plaintiffs,
 8                                                      C20-983 TSZ
              v.
 9                                                      MINUTE ORDER
          CITY OF SEATTLE,
10
                               Defendant.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1)    The National Police Association’s Motion for Leave to Participate as
   Amicus Curiae, docket no. 32, is DENIED without prejudice. The Court will reconsider
14 a renewed motion for leave to participate as amicus when a dispositive motion is pending
   and the amicus appearance to brief issues necessary to decide that pending motion is
15 likely to assist the Court.

16         (2)    The parties’ stipulation to strike the deadline for discovery on class
   certification, docket no. 36, is GRANTED. The Court hereby AMENDS the Minute
17 Order Setting Trial and Related Dates, docket no. 27, by STRIKING the deadline of May
   17, 2021, by which discovery on class certification must be completed.
18
           (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 7th day of December, 2020.
20

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Gail Glass
23                                                  Deputy Clerk
     MINUTE ORDER - 1
